Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of April , 2008, by and among TERMINUS, INC., a Nevada corporation (the “Purchaser”), THE BLACKHAWK FUND, a Nevada corporation (the “Company”), and Palomar Enterprises, Inc., a Nevada corporation (the “Seller”). Capitalized terms used in this Agreement without definition shall have the meanings set forth or referenced in Article VIII. W I T N E S S E T H: WHEREAS, the Seller is the beneficial and record owner of 10,000,000 shares of Series C Preferred Stock, par value $0.001 per share (collectively, the “Shares”); WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller desire to sell to the Purchaser, all of the Shares, upon the terms and subject to the conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES 1.1 Agreement to Purchase and Sell. Upon the terms and subject to the conditions set forth herein, the Seller agrees to sell to the Purchaser, and the Purchaser agrees to purchase from the Seller, at the Closing, all of the Shares owned by the Seller, free and clear of all Liens. 1.2 Purchase Price. The aggregate purchase price (the “Purchase Price”) for the Shares shall be THREE HUNDRED SIXTY THREE THOUSAND DOLLARS 1.3 Payment of the Purchase Price. The Purchase Price shall be paid by a certified or back check made payable to the Seller, or by wire transfer pursuant to instructions provided by the Seller, at the Closing. ARTICLE II REPRESENTATIONS AND WARRANTEES 2.1 Representations and Warranties concerning the Company. The Seller and the Company, jointly and severally, hereby represent and warrant to the Purchaser as follows: (a) Authority. The Company has all necessary power and authority to enter into and deliver this Agreement and each of the other agreements, certificates, instruments and documents contemplated hereby (collectively, the “Ancillary Documents”) to which it is a party, to carry out its obligations hereunder and under any Ancillary Document and to consummate the transactions contemplated hereby and by the Ancillary Documents. All actions, authorizations and consents required by Law for the execution, delivery and performance by the Company of this Agreement and each Ancillary Document to which it is a party, and the consummation of the transactions contemplated hereby and thereby, have been properly taken or obtained, including without limitation, the approval of this Agreement and the transactions contemplated by it by the Board of Directors of the Company. (b) Execution and Delivery. This Agreement has been, and each Ancillary Document to which the Company is a party will be at the Closing, duly authorized, executed, and delivered by the Company and constitutes a legal, valid, and binding obligation of the Company, enforceable against the Company in accordance with their respective terms and conditions, except as enforceability thereof may be limited by applicable bankruptcy, reorganization, insolvency or other similar laws affecting or relating to creditors’ rights generally or by general principles of equity. 1 (c) No Conflicts. The execution, delivery and performance by the Company of this Agreement and each Ancillary Document to which it is a party, and the consummation of the transactions contemplated hereby and thereby, do not and will not violate, conflict with or result in a breach of any term, condition or provision of, or require the consent of any Person under, or result in the creation of or right to create any Lien upon any of the assets of the Company under, (i) any Laws to which the Company or any of its assets are subject, (ii) any permit, judgment, order, writ, injunction, decree or award of any Governmental Authority to which the Company or any of its assets are subject, (iii) the certificate or articles of incorporation or bylaws of the Company, or (iv) any license, indenture, promissory note, bond, credit or loan agreement, lease, agreement, commitment or other instrument or document to which the Company is a party or by which the Company or any of its assets are bound. (d) Governmental Consents. No consent, approval, order or authorization of, or registration, declaration or filing with, any Governmental Authority, is required to be obtained by the Company in connection with or as a result of the execution and delivery of this Agreement or any of the Ancillary Documents, or the performance of its obligations hereunder and thereunder. (e) Organization, Standing and Qualification. The Company is a corporation duly organized, validly existing, and in good standing under the Laws of the jurisdiction of its organization. The Company has all requisite power and authority to own, lease, and operate its properties and to carry on its business as now being conducted, to use its name and is duly qualified, licensed, or authorized to do business and in good standing, in each jurisdiction where the nature of the activities conducted by it or the character of the properties owned, leased or operated by it require such qualification, licensing or authorization.Each such jurisdiction is identified on Schedule 2.1(e). The Company’s corporate minute books reflect all resolutions approved and other actions taken by its shareholders or Board of Directors and any committees thereof since the date of its incorporation. The Seller or the Company have previously delivered to the Purchaser true, correct, and complete copies of the Certificates of Incorporation and Bylaws of the Company, each as currently in effect (collectively, the “Organization Documents”). (f) Capitalization. The authorized capital stock of the Company consists solely of 4,000,000,000 shares of common stock, par value $0.001 per share (the “Common Stock”), of which 562,293,791 shares are issued and outstanding, 150,000,000 shares of Class B common stock, par value $0.001 per share (the “Class B Common Stock”), of which 30,000,000, and 50,000,000 shares of preferred stock, $0.001 par value, of which no shares are issued and outstanding as Series A Preferred Stock, 10,000,000 shares are issued and outstanding as Series B Preferred Stock, and 10,000,000 shares are issued and outstanding as Series C Preferred Stock. As of the date hereof, each person owns of record such number, class, and series of capital stock as is set forth opposite such person’s name on Schedule 2.1(f). All of the issued and outstanding shares of capital stock of the Company are duly authorized, validly issued, fully paid, nonassessable, and were issued in compliance with all federal and state securities laws.No shares of Common Stock are held in treasury. Except as disclosed in Schedule 2.1(f), there are no outstanding subscriptions, options, warrants, calls, contracts, demands, commitments, convertible or exchangeable securities, profits interests, conversion rights, preemptive rights, rights of first refusal or other rights, agreements, arrangements or commitments of any nature whatsoever under which the Company is or may become obligated to issue, redeem, assign or transfer any shares of capital stock or purchase or make payment in respect of any shares of capital stock of the Company now or previously outstanding, and there are no outstanding or authorized stock appreciation, phantom stock or similar rights with respect to or any shares of its capital stock. There are no stockholders agreements, voting agreements, or other similar agreements with respect to the Company’s capital stock to which the Company is a party or, to the knowledge of the Company, between or among any of the Company’s stockholders. (g) No Subsidiaries or Other Equity Interests. The Company does not, nor has it ever at any time since its organization, had a direct or indirect Subsidiary or owned, directly or indirectly, any equity, investment or other equityinterest, or any right (contingent or otherwise) to acquire the same, in any other Person. (h) Reporting Company.
